Citation Nr: 0002712	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-31 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of a 
ruptured right eardrum.  

3.  Entitlement to service connection for fatigue, claimed as 
secondary to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, 
claimed as secondary to an undiagnosed illness.  

5.  Entitlement to a rating higher than 30 percent for 
service-connected headaches.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 decision which denied service connection 
for bilateral hearing loss, a ruptured right eardrum, and for 
fatigue and memory loss claimed as due to an undiagnosed 
illness.  In that decision, the RO also granted service 
connection and a 10 percent rating for headaches (due to an 
undiagnosed illness), and the veteran appealed for a higher 
rating.  In a July 1999 decision, the RO granted a higher 
rating of 30 percent for service-connected headaches; the 
veteran has not indicated she is satisfied with this rating, 
and thus the appeal for a higher rating continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for hearing loss and 
residuals of a ruptured eardrum.  

2.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  A condition manifested by 
chronic memory loss and fatigue was not present during 
service of for years later; symptoms of memory loss and 
fatigue have now been medically attributed to a diagnosed 
illness, fibromyalgia/chronic fatigue syndrome; and such 
diagnosed illness has not been medically linked to service,

3.  Impairment from the veteran's service-connected headaches 
does not exceed that for the analogous condition of migraine 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for hearing 
loss and residuals of a ruptured right eardrum are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999).

2.  A disability manifested by fatigue and memory loss was 
not incurred in or aggravated by active service, either 
directly or as due to undiagnosed illness from Persian Gulf 
War service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).  

3.  The criteria for a rating in excess of 30 percent for 
service-connected headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.20, 4.124a, 
Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had service with the Army National Guard (ANG).  
It appears that she had basic training from June 1986 to 
October 1986, although such has not been verified.  Her 
current claims relate to her period of active duty, from 
October 1990 to May 1991, when her ANG unit was activated 
during the Persian Gulf War.  During this period of active 
duty, she served in Southwest Asia from November 1990 to 
April 1991.  

Service medical records from before the veteran's active 
duty, including a November 1985 enlistment examination and a 
January 1990 periodic examination, show no pertinent defect.  

Service medical records from during the veteran's active duty 
(October 1990 to May 1991) show that in November 1990 she was 
treated at Fort Lee for an upper respiratory infection and 
right otitis media; the right tympanic membrane (eardrum) was 
pink and inflamed; and medication was prescribed.  Later in 
November 1990, she was treated overseas for right ear 
symptoms.  She reported right ear pain and that about three 
weeks earlier she had been treated at Fort Lee for an ear 
infection, but had obtained no relief with antibiotics.  She 
indicated that she had decreased hearing in her right ear 
with fluid drainage.  On examination, it was noted that the 
tympanic membrane of the right ear was retracted, with 
erythema and marginal perforation in the lower right corner.  
The diagnostic assessments were otitis media and upper 
respiratory infection.  Medication was prescribed.  

On an April 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation (on the same day as the service separation 
examination), the veteran, in response to a question of what 
diseases and injuries she had in Southwest Asian, listed an 
inner ear problem and pregnancy.  On the form, she also 
marked a box to indicate "yes" in response to a question of 
whether she now had fever, fatigue, weight loss, or yellow 
fever (she did not specify which symptom(s) she had).  The 
examiner who reviewed the veteran's responses noted that the 
veteran was currently pregnant.  On the separation 
examination in April 1991, clinical evaluation showed the 
veteran's ears and eardrums were found to be normal.  
Audiometric testing revealed pure tone thresholds of 10, 0, 
0, 0, and 10 decibels in the right ear and 10, 0, 0, 0, and 0 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  It was noted that her neurological 
system was clinically normal.  It was noted she was about 
four months pregnant.  On the accompanying medical history 
report, the veteran denied a history of hearing loss, ear 
trouble, memory loss, or frequent headaches.  Current 
pregnancy and related weight gain were reported.  A medical 
evaluation, a couple of days after the separation 
examination, focused on pregnancy and noted no other 
pertinent problems.

In July 1996, the veteran submitted claims for service 
connection for headaches, memory loss, and fatigue, and 
asserted that each of these conditions was due to an 
undiagnosed illness from her service during the Persian Gulf 
War.  She also submitted claims for service connection for 
hearing loss and a ruptured right eardrum.  

In a July 1996 letter, the veteran's mother, who said she was 
a registered nurse, stated that the veteran had poor memory, 
fatigue, and headaches since her return from service in the 
Persian Gulf War.  She asserted that the veteran's problems 
related to service overseas.  

In statements dated in July 1996, the veteran's work 
supervisor and a coworker indicated that the veteran 
complained of migraine type headaches on a daily basis.  It 
was noted that in order to remain at work, she continuously 
took medication to treat her headaches.  

An August 1996 VA audiological examination reveals pure tone 
thresholds of 10, 10, 20, 10, and 10 decibels in the right 
ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Pure tone thresholds in the left ear were 10, 5, 10, 5, and 5 
decibels at the same frequencies.  Speech recognition was 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that the veteran's hearing was within normal 
limits, bilaterally.  

A June 1996 magnetic resonance imaging (MRI) study of the 
veteran's brain was negative for pathology.  

On VA examination in September 1996, the veteran complained 
of headaches, hearing loss, fatigue in the morning, and 
memory problems.  She reported a history of an ear infection 
with a ruptured eardrum during active duty.  She said that 
the ear was healed and did not drain.  The examiner noted 
that the left tympanic membrane was obscured by wax.  The 
doctor indicated he inspected the right tympanic membrane and 
was unable to see to indentify the site of a former rupture; 
otherwise the tympanic membrane was translucent.  It was 
noted the veteran's hearing appeared adequate to spoken voice 
during the examination.  The veteran related that her 
headaches became manifest after her experience in Saudi 
Arabia and continued almost daily.  When questioned about 
fatigue, she said that she had insomnia due to headache pain 
and often felt tired, particularly when waking up in the 
morning.  She stated that she was not tired or fatigued with 
usual physical effort.  It was noted that she worked full-
time and was not forced to give up work due to lost strength 
or energy.  The doctor said he was unable to discern from 
history any excess fatigue which was not explained by poor 
sleep and worry and pain.  The diagnoses were history of 
headaches, history of hearing loss, status post tubal 
ligation, examination of excess fatigue, not found by 
history, normal physical examination.  

On VA neuropsychiatry examination in September 1996, the 
veteran stated that her headaches began in December 1991, 
after her son was born.  She related that headaches occurred 
daily, lasting anywhere from one hour to all day.  She said 
that she occasionally experienced nausea, poor concentration, 
or dizziness due to headaches.  She said medication made her 
headaches better.  The veteran reported that she also had 
memory loss, and in this regard she noted such problems as 
forgetting to do things, not finding things at home, and 
forgetting birthdays and special events.  She said that she 
did not have disorientation.  Objective findings were within 
normal limits.  Headaches were diagnosed.  Also diagnosed was 
memory loss, exhibited by forgetfulness; no dementia shown on 
examination.  

A December 1996 VA audiological examination reveals pure tone 
thresholds of 20, 10, 15, 15, and 20 decibels in the right 
ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Pure tone thresholds in the left ear were 5, 5, 5, 0, and 0 
decibels at the same frequencies.  Speech recognition was 98 
percent in the right ear and 94 percent in the left ear.  The 
veteran reported right ear tinnitus for several years but was 
otherwise indefinite as to cause or date of onset.  It was 
noted that the veteran had bilateral hearing which was within 
normal limits.  The examiner noted that examination by an 
otolaryngologist was recommended due to the veteran's 
reported history of numerous tympanic membrane perforations 
and complaints of unilateral, periodic tinnitus in the same 
ear.  

In a January 1997 decision, the RO denied service connection 
for bilateral hearing loss and a ruptured eardrum.  Service 
connection was also denied for fatigue and memory loss 
claimed as due to an undiagnosed illness.  Service connection 
for headaches due to an undiagnosed illness was granted, with 
a 10 percent rating.  

In her April 1997 notice of disagreement, the veteran argued 
that her headaches were at least 30 percent disabling.  She 
asserted that she had headaches on a daily basis and severe 
headaches on an average of three days per week.  She said 
that her right eardrum burst three times during service.  She 
related that her memory loss affected her employment.  

In April 1997, the veteran was seen at Graystone Ear, Nose, 
and Throat Associates, where she underwent evaluation for a 
right ear infection and hearing loss in that ear.  The 
audiology evaluation revealed pure tone thresholds in the 
right ear of 45, 45, 70, 55, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds in the left ear were 10, 0, 0, 0, and 0 decibels 
at the same frequencies. Speech recognition was 96 percent in 
the right ear and 100 percent in the left ear.  It was noted 
that the left ear had normal hearing, and there was mild to 
moderately severe conductive hearing loss in the right ear.  
A retest after treatment (for the right ear infection) was 
recommended.  A medical record from this clinic visit notes 
that the veteran complained of frequent ruptures of the right 
ear with drainage.  She said that the drainage helped her 
hearing only temporarily.  She reported that she had tubes in 
her ears as a child.  She maintained that being in Saudi 
Arabia made her ear condition worse.  It was noted that she 
had right middle ear fluid.  The left eardrum appeared 
normal.  No purulence in her nose or nasopharynx was noted.  
A record from later that month shows that the right ear was 
clear.  

In an April 1997 statement, the veteran claimed that she had 
daily migraine headaches and took 15 to 20 ibuprofen tablets.  
She said that she had not missed work due to this problem 
since they occurred daily and she had to work to support her 
family.  The statement was signed by five individuals who 
reportedly were aware of her daily headaches.  

The veteran submitted an April 1997 statement which was 
signed by 10 individuals.  The statement noted that while she 
was in Saudi Arabia, she ruptured her right eardrum on three 
separate occasions.  

An April 1997 VA neurology consultation report shows that the 
veteran complained of daily headaches, fatigue, and memory 
loss.  She said that headaches started insidiously about 
three years ago.  The veteran related that the pain was 
constant, did not wake her from sleep, and was not 
exacerbated by anything but was possibly worse with menstrual 
periods.  Headache pain was described as bifrontal.  It was 
noted that headaches were not associated with nausea, 
vomiting, photophobia, or any neurological or visual symptoms 
except vague dizziness or blurred vision.  The examiner noted 
that the veteran took large numbers of various medications to 
treat her headaches.  Physical findings were normal on 
objective examination.  The diagnostic impression was chronic 
daily headaches, possibly in combination with common migraine 
headaches; however, it was noted that the migraine history 
was not convincing.  The examiner related that her symptoms 
might have been exacerbated by too many pills.  

The veteran was admitted to a VA medical center in June 1997 
for an evaluation of Gulf War syndrome (GWS).  The veteran 
reported severe, pressure-type headaches occurring four times 
per week.  She said that such headaches caused her to have 
blurry or double vision.  The veteran related that she 
suffered from extreme fatigue.  She stated that she never 
felt rested, had trouble falling asleep, and woke up several 
times during the night.  She said that her mother noticed 
memory loss when the veteran returned from Saudi Arabia.  She 
reported that she had trouble remembering appointments and 
needed to be reminded to do things.  The veteran said that 
she ruptured her eardrum six times, three times during 
service, and had some hearing trouble.  She denied tinnitus.  
It was noted that diagnostic audiological evaluation revealed 
hearing within normal limits, bilaterally.  The examiner 
noted that her right tympanic membrane had some fibrosis or 
scarring; however, light reflex was visible.  No exudate or 
erythema was noted in either tympanic membrane.  Middle ear 
pressure and acoustic reflexes were noted to be within normal 
limits.  An electroencephalogram (EEG) was normal.  A 
rheumatology consultation report showed no active 
rheumatologic disease.  On psychiatric examination, no 
diagnosable mental illness was noted.  Several neurological 
examinations over the course of her hospital stay were within 
normal limits.  It was noted that the veteran had a history 
of multiple medical complaints following her service in 
Persian Gulf.  At discharge from the VA medical center, the 
veteran was referred to Georgetown University Medical Center 
for further evaluation.

In June 1997, the veteran was examined (on referral by the VA 
medical center) as part of a research project at Georgetown 
University Medical Center regarding "Persian Gulf War 
Syndrome."  The veteran reported that she had a history of 
migraines which had increased to approximately four per week.  
She also reported symptoms of non-restorative sleep, right 
ear hearing loss secondary to ruptured eardrums six times, 
hair loss, fatigue, and long and short-term memory loss.  She 
said that her symptoms began when she returned from active 
duty in the Persian Gulf in 1991 but worsened from the fall 
of 1994 to early 1995.  The veteran complained of both 
tension and migraine headaches and described "seeing stars" 
with fast position changes.  On examination it was noted that 
the right tympanic membrane had two well-healed scars.  The 
examiner's assessment noted that based on the veteran's 
symptoms of fatigue, non-restorative sleep, tension and 
migraine headaches, and memory loss, a diagnosis of 
fibromyalgia/chronic fatigue syndrome was discussed with her.  
The remainder of the report concerns planned treatment of the 
veteran for fibromyalgia/chronic fatigue syndrome.

On VA neurological examination in April 1998, the veteran 
reported constant headaches occurring over the past six 
years.  She related that at times her vision got blurry and 
that she experienced occasional nausea.  She indicated that 
she had not missed work due to her headaches.  The 
neurological examination was within normal limits.  The 
diagnosis was headaches, no neurological sequelae.  

In a July 1999 decision, the RO granted a higher rating to 30 
percent for the veteran's service-connected headaches.  

II.  Analysis

A.  Service connection claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for hearing loss and 
residuals of a ruptured right eardrum, which she asserts were 
incurred during military service.  She also claims service 
connection for fatigue and memory loss, which she asserts are 
due to an undiagnosed illness incurred during her service in 
the Persian Gulf.  

Her claims present the threshold question of whether she has 
met her initial burden of submitting evidence to show that 
her claims are well grounded, meaning plausible.  If she has 
not presented evidence that her claims are well grounded, 
there is no duty on the part of the VA to assist her with her 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  



i.  Service connection for hearing loss and residuals of a 
ruptured right eardrum.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system 
(such as sensorineural hearing loss), if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records show no hearing loss during the 
veteran's October 1990-May 1991 active duty.  She was treated 
in November 1990 for a right ear infection (otitis media) and 
had an associated perforated eardrum at that time.  However, 
the acute right ear infection cleared and the eardrum 
perforation healed, as shown by the fact that the ears and 
eardrums were clinically normal at the April 1991 service 
separation examination.  Audiometric testing on the 
separation examination showed normal hearing in both ears.  

There is no evidence of hearing loss of either ear or a right 
eardurm perforation for years after service.  VA examinations 
in 1996 revealed normal hearing, bilaterally, and no right 
eardrum perforation was found.  Private medical records from 
April 1997 show the veteran then had acute otitis media of 
the right ear and associated conductive hearing loss in that 
ear.  The right ear hearing loss was temporary, as shown by 
the fact that audiometric testing during VA hospitalization 
in June 1997 showed normal hearing in both ears.  During that 
admission, the veteran reported her right eardrum had 
ruptured six times, three times during service.  Scarring of 
the eardrum was noted during this admission and during a 
subsequent June 1997 examination at Georgetown University 
Medial Center.  

The Board notes that there are no medical records indicating 
chronic hearing loss in service, and there is no medical 
evidence of sensorineural hearing loss in the first year 
following separation from active duty to a compensable degree 
(for presumptive service incurrence) or otherwise.  The 
medical records as a whole show no current chronic hearing 
loss of either ear.  One requirement for a well-grounded 
claim is medical evidence of a current disability.  Caluza, 
supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Even 
if the veteran currently had hearing loss, there is no 
medical evidence linking it to service, and without such 
evidence the claim is not well grounded.  Caluza, supra.  The 
Board notes the veteran's statements that she has hearing 
loss incurred during active duty; however, as a layman, she 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent competent medical evidence of a 
current hearing loss disability and linkage to service, the 
claim for service connection for hearing loss is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.  

With regard to the claim of service connection for residuals 
of a ruptured right ear drum, the Board notes that although 
service medical records note an episode of perforation of the 
right tympanic membrane, the service records also show the 
perforation healed.  A right eardrum perforation is not shown 
for years after service.  Although some recent records reveal 
well-healed scars of the right tympanic membrane, there is 
also a history of right eardrum perforations which did not 
occur in service.  No medical evidence has been submitted to 
show the veteran now has a right eardrum perforation related 
to service, or that she has any residual disability from the 
acute and transitory eardrum perforation in service.  Without 
such competent medical evidence, the claim for service 
connection for residuals of a ruptured right eardrum is 
implausible and must be denied as not well grounded.  Id.  

ii.  Service connection for fatigue and memory loss claimed 
as due to an undiagnosed illness.

The veteran's claims for service connection for fatigue and 
memory loss, claimed as a manifestation of an undiagnosed 
illness, are well grounded.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with her claims.  38 U.S.C.A. 
§ 5107(a).  

The veteran served in the Southwest Asia theater of 
operations, from November 1990 to April 1991 during the 
Persian Gulf War.  Service connection may be granted for 
certain disabilities due to undiagnosed illness of a veteran 
who served in the Southwest Asia theater of operations during 
the Persian Gulf War when there are objective indications of 
a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, sleep disturbances, 
etc.  Among the requirements for granting service connection 
for this type of disability are the following: the illness 
must become manifest during either active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more (under the 
appropriate diagnostic code of the rating schedule) not later 
than December 31, 2001; by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis; there must be objective evidence 
that is perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification; a minimum of a 6 month period of chronicity; no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War; and the illness is 
not due to the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
If signs and symptoms have been medically attributed to a 
diagnosed (rather then undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

Service medical records from the veteran's active duty 
(October 1990 to May 1991) are negative for complaints or 
findings of fatigue or memory loss.  The only possible 
exception is an April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation form on which 
the veteran answered "yes" to a general question of whether 
she now had fever, fatigue, weight loss, or yellow fever.  
She did not specify the exact symptoms she had, and the 
reviewing examiner essentially indicated that current 
symptoms were due to pregnancy at the time.  On a 1996 VA 
general medical examination, the examiner indicated that 
excess fatigue was not found by history and that the 
veteran's complaints of fatigue were due to poor sleep, 
worry, and pain (from headaches).  A normal physical 
examination was noted.  On VA neuropsychiatric examination, 
the diagnoses included memory loss exhibited by 
forgetfulness, with no dementia shown.  A June 1997 VA Gulf 
War Syndrome examination noted multiple medical complaints, 
including memory loss and fatigue; however, her neurological 
system was within normal limits.  

The veteran was then referred to Georgetown University 
Medical Center where she was examined in June 1997.  There, 
her multiple complaints, including fatigue and memory loss, 
were attributed to a diagnosed illness, namely 
fibromyalgia/chronic fatigue syndrome.  As the symptoms have 
been attributed to diagnosed illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  Moreover, there is no medical evidence linking the 
diagnosed illness (first shown years after service) with the 
veteran's period of active duty, and thus there is no basis 
for direct service connection.

The preponderance of the evidence is against the claims for 
service connection for memory loss and fatigue alleged to be 
due to undiagnosed illness.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and service connection must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Higher rating for service-connected headaches.  

The veteran's claim for a rating in excess of 30 percent for 
headaches is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Although some of the veteran's medical records refer to some 
migraine symptoms, the veteran does not actually carry a 
diagnosis of migraine.  However, the veteran's headaches are 
rated by analogy (38 C.F.R. § 4.20) under the rating code for 
migraine.  Migraine, with characteristic prostrating attacks 
averaging 1 in 2 months over the last several months, is 
rated 10 percent.  Migraine, with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, is rated 30 percent.  Migraine, with very 
infrequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, is rated 50 
percent.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The veteran reports daily headaches with severe headaches 
four times per week.  She complains of some visual 
disturbance and nausea.  The medical evidence shows fairly 
frequent headaches which require prescription medication.  
While the headaches are not shown to be prostrating (as in 
the analogous condition of migraine) they do appear to be of 
a frequency and severity that related impairment approximates 
that found in migraine with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Such supports a 30 percent rating for 
service-connected headaches, rating by analogy under Code 
8100.  

The evidence clearly does not support an even higher rating 
of 50 percent for the veteran's service-connected headaches.  
She is able to maintain steady employment, and there is no 
evidence that her service-connected headaches result in 
impairment which approximates the analogous condition of 
migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (the 50 percent criteria under Code 8100).  

The weight of the evidence is against a rating in excess of 
30 percent for service-connected headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for hearing loss and residuals of a 
ruptured right eardrum is denied.  

Service connection for memory loss and fatigue, claimed as 
due to an undiagnosed illness, is denied.  

A rating in excess of 30 percent for service-connected 
headaches is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

